DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a signal-output device, configured to output a plurality of data signals,” “a signal modulation device, configured to output a plurality of modulation Claims 1 and 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien et al. (hereinafter “Tien” US 2015 / 0279267).

As pertaining to Claim 1, Tien discloses (see Fig. 1 and Fig. 2) a control device (see (50, 10, 20, 30, M0)), comprising:
a signal-output device (13), configured to output a plurality of data signals (i.e., display driving data signals; see (DIN));
a signal modulation device (see (12) in Fig. 2), configured to output a plurality of modulation signals (i.e., pulse width modulation (PWM) signals);
a storage device (see (14) in Fig. 2), coupled to the signal-output device (13), and configured to store a large amount of display data (i.e., display driving data signals; again, see (DIN)); and
a processing device (50), coupled to the signal-output device (13) and the signal modulation device (see (12) in Fig. 2), wherein the processing device (50) controls the signal-output device (13), so that the signal-output device (13) divides the display data (i.e., display driving data signals (DIN)) and transforms the display data into the data signals (again, the display driving data signals; see (DIN)) according to a repeat performing number (i.e., a number of a plurality of display units in a display module; see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) and a moving position region (i.e., a number of columns of a plurality of pixel units in the display units; see (LED11, LED12, LED13, …, LED1N) in Fig. 2), so as to sequentially output the data signals (again, the display driving data signals; see (DIN); see Page 1, Para. [0005]-[0008]), and the processing device (50) controls the signal modulation device (again, see (12) in 

As pertaining to Claim 2, Tien discloses (see Fig. 1 and Fig. 2) that the repeat performing number (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) corresponds to a number of a plurality of display units in a display module (1), and the moving position region (again, see (LED11, LED12, LED13, …, LED1N) in Fig. 2) is a number of columns of a plurality of pixel units (again, see (LED11, LED12, LED13, …, LED1N) in Fig. 2) in the display units (again, see Page 1, Para. [0005]-[0008]).

As pertaining to Claim 3, Tien discloses (see Fig. 1 and Fig. 2) that the pixel unit number (i.e., as utilized by signal modulation device (12) in Fig. 2) is a number of columns of a plurality of pixel units (again, see (LED11, LED12, LED13, …, LED1N) in Fig. 2) of a plurality of display units (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) of a display module (1), and the pulse wave counting number (i.e., as utilized by signal modulation device (12) in Fig. 2) is a product of the pixel unit number and a bit number of one pixel unit again, see Page 1, Para. [0009]).

As pertaining to Claim 4, Tien discloses (see Fig. 1 and Fig. 2) a display device, comprising:
a display module (1), comprising a plurality of display units (i.e., see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1), and each of the display units (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) comprising a plurality of pixel units (i.e., see (LED11, LED12, LED13, …, LED1N) in Fig. 2); and
a control device (see (50, 10, 20, 30, M0)), comprising:
a signal-output device (13), coupled to the display units (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1), and configured to output a plurality of data signals (i.e., display driving data signals; see (DIN));
a signal modulation device (see (12) in Fig. 2), coupled to the display units (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1), and configured to output a plurality of modulation signals (i.e., pulse width modulation (PWM) signals);
a storage device (see (14) in Fig. 2), coupled to the signal-output device (13), and configured to store a large amount of display data (i.e., display driving data signals; again, see (DIN)); and
a processing device (50), coupled to the signal-output device (13) and the signal modulation device (see (12) in Fig. 2), wherein the processing device (50) controls the signal-output device (13), so that the signal-output device (13) divides the display data (i.e., display driving data signals (DIN)) and transforms the display data into the data signals (again, the display driving data signals; see (DIN)) according to a repeat performing number (i.e., a number of a plurality of 

As pertaining to Claim 5, Tien discloses (see Fig. 1 and Fig. 2) that the repeat performing number (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) corresponds to a number of display units, and the moving position region (again, see (LED11, LED12, LED13, …, LED1N) in Fig. 2) is a number of columns of the pixel units (again, see Page 1, Para. [0005]-[0008]).

As pertaining to Claim 6, Tien discloses (see Fig. 1 and Fig. 2) that the pixel unit number (i.e., as utilized by signal modulation device (12) in Fig. 2) is a number of columns of the pixel units in the display units (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) of the display module (1), and the pulse wave counting number 

As pertaining to Claim 7, Tien discloses (see Fig. 1 and Fig. 2) that the display units (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) are light-emitting diode displays (again, see Page 1, Para. [0005]).

As pertaining to Claim 8, Tien discloses (see Fig. 1 and Fig. 2) an operation method of a display device, comprising:
using a processing device (50) to control a signal-output device (13), so that the signal-output device (13) divides a large amount of display data (i.e., display driving data signals; see (DIN)) and transforms the display data into a plurality of data signals (again, the display driving data signals; see (DIN)) according to a repeat performing number (i.e., a number of a plurality of display units in a display module; see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) and a moving position region (i.e., a number of columns of a plurality of pixel units in the display units; see (LED11, LED12, LED13, …, LED1N) in Fig. 2), so as to sequentially output the data signals (again, the display driving data signals; see (DIN)) to a plurality of display units (i.e., see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) of a display module (1; see Page 1, Para. [0005]-[0008]); and
using the processing device (50) to control a signal modulation device (see (12) in Fig. 2) so that the signal modulation device (12) sequentially outputs a plurality of modulation signals (i.e., pulse width modulation (PWM) signals) to a plurality of pixel 

As pertaining to Claim 9, Tien discloses (see Fig. 1 and Fig. 2) that the repeat performing number (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) corresponds a number of display units, and the moving position region (again, see (LED11, LED12, LED13, …, LED1N) in Fig. 2) is a number of columns of the pixel units (again, see (LED11, LED12, LED13, …, LED1N) in Fig. 2; again, see Page 1, Para. [0005]-[0008]).

As pertaining to Claim 10, Tien discloses (see Fig. 1 and Fig. 2) that the pixel unit number (i.e., as utilized by signal modulation device (12) in Fig. 2) is a number of columns of the pixel units (again, see (LED11, LED12, LED13, …, LED1N) in Fig. 2) in the display units (again, see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1) of the display module (1), and the pulse wave counting number (i.e., as utilized by signal modulation device (12) in Fig. 2) is a product of the pixel unit number and a bit number of one pixel unit again, see Page 1, Para. [0009]).

Response to Arguments

Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, specifically Tien, teach or fairly suggest the combination of features recited in independent Claims 1, 4, and 8.  In particular, the applicant has argued that the teachings of Tien do not disclose “a signal-output device, configured to output a plurality of data signals” (see Remarks at Page 4).  Specifically, the applicant has asserted that “Tien fails to disclose that the shift register 13 is used to output the data signal” (again, see Remarks at Page 4).  The examiner respectfully disagrees in so much as Tien clearly discloses (see Fig. 2) that the signal-output device (13) is configured to output a plurality of data signals or display driving data signals (DIN) to both the storage device (14) and to subsequent control devices (see (20, 30, M0) in Fig. 1; also see Page 1, Para. [0006]-[0008]).  The applicant has further argued that the teachings of Tien do not disclose a “storage device, coupled to the signal-output device, and configured to store a large amount of display data” (see Remarks at Page 5).  Specifically, the applicant has asserted that “the latch 14 disclosed by Tien is not the storage device used to store a large amount of display data” (see Remarks at the top of Page 5).  The examiner respectfully points out that the term “large” is a relative term that has not been defined by the applicant with any specificity.  In this regard, Tien clearly and explicitly discloses that the storage device (14) is implemented to store “a large amount of display data” (see at least Page 1, Para. [0008]).  Finally, the applicant has argued that the teachings of Tien do not disclose a “processing device” a number corresponding to the plurality of display units in the display module (see (LED11-LED1N, LED21-LED2N, etc.) in Fig. 1), and a moving position region, which is a number of columns of a plurality of pixel units in the display units (see (LED11, LED12, LED13, …, LED1N) in Fig. 2), so as to sequentially output the data signals, and the processing device (50) controls the signal modulation device (12), so that the signal modulation device (12) sequentially outputs the modulation signals (i.e., pulse width modulation (PWM) signals) according to a pulse wave counting number, which is a product of the pixel unit number and a bit number of one pixel unit, and a pixel unit number, which is a number of columns of a plurality of pixel units of a plurality of display units of a display module (again, see Page 1, Para. [0005]-[0009]).  Therefore, the rejection of Claims 1-10 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622